


110 HRES 1170 IH: Commending Indiana Secretary of State Todd

U.S. House of Representatives
2008-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1170
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2008
			Mr. Ehlers submitted
			 the following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Commending Indiana Secretary of State Todd
		  Rokita for his leadership and dedication to protecting the integrity of the
		  election process and increasing voter confidence in all of our
		  elections.
	
	
		Whereas Indiana Secretary of State Todd Rokita has
			 demonstrated extraordinary leadership in working to ensure that Indiana’s
			 elections are conducted fairly and accurately;
		Whereas Secretary Rokita has administered Indiana’s photo
			 identification law, which ensures that legally cast ballots are not negated by
			 illegally cast ballots;
		Whereas the State of Indiana has successfully conducted 6
			 elections without one recorded instance of voter disenfranchisement due to its
			 photo identification law;
		Whereas Secretary Rokita has advocated the
			 constitutionality of Indiana’s photo identification law to the United States
			 Supreme Court in his official capacity as Indiana’s Chief Election
			 Officer;
		Whereas the United States Supreme Court on April 28, 2008,
			 ruled that Indiana’s photo identification law is constitutional;
		Whereas the United States Supreme Court determined that
			 Indiana had a valid interest in protecting the integrity and reliability of the
			 electoral process by enacting a photo identification law; and
		Whereas States can require voters to present photo
			 identification before casting a ballot: Now, therefore, be it
		
	
		That the House of Representatives commends
			 Indiana Secretary of State Todd Rokita for his leadership and dedication to
			 protecting the integrity of the election process and increasing voter
			 confidence in all of our elections.
		
